Hammond, J.
Upon the evidence the jury were warranted in finding that the collision occurred in broad' daylight, while the team driven by Mrs. Kennedy was momentarily at a stop in a crowded street, with the rear end of the carriage near the rail of the defendant’s track. It is true that the defendant’s explanation of the collision was very different, but it was for the jury to decide which view of the accident was correct.
The defendant contends that the evidence was insufficient to warrant a finding of due care of the plaintiff or negligence of the defendant. It does not seem useful to recite here the evidence in detail. _ The plaintiffs and defendant were travellers upon a public highway, each bound to respect the rights of the *34other as such. In view of the testimony introduced by the plaintiff as to the width of the street, the space occupied by the railway tracks, the congested condition of the travel at and just prior to the time of the accident, the momentary nature of the stop and the reason for stopping there, we think that the questions of due care and negligence were for the jury.

Exceptions overruled.